Citation Nr: 0416025	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for blindness claimed 
as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for heart disorder 
claimed as secondary to diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2003.  


FINDINGS OF FACT

1. The veteran did not have "Service in the Republic of 
Vietnam" and the provisions for presumptive service 
connection based on herbicide exposure are not applicable in 
this case.

2.  Diabetes mellitus type II is not show during active 
service or until many years after separation and the 
competent evidence does not relate post-service development 
of diabetes mellitus type II to any incident or event of 
active service.

3.  There are no service-connected disabilities.  

4.  Blindness is not proximately due to or the result of a 
service-connected disability was not shown during active 
service, and there is no competent medical evidence relating 
the veteran's post-service blindness to service. 

5.  A heart disorder is not proximately due to or the result 
of a service-connected disability was not shown during active 
service or during the initial post-service year, and there is 
no competent medical evidence relating the veteran's post-
service heart disorder to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II, which is claimed secondary to 
herbicide exposure, was not incurred or aggravated during 
active service, nor may be presumed to have been incurred 
within.  38 U.S.C.A. §§ 1110, 1116, 1153, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a)(e) 
(2003).

2.  Blindness was not incurred in or aggravated by the 
veteran's active duty service or any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  Heart disorder was not incurred in or aggravated by the 
veteran's active duty service or any service-connected 
disability, nor may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received in October 2002.  Only after the RO issued the 
December 2002 rating action denying the veteran's service 
connection claims, did the RO, in July 2003, provide adequate 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  Moreover, while strictly 
following the express holding in Pelegrini would require the 
entire rating process to be reinitiated when notice was not 
provided prior to the first agency adjudication, this could 
not have been the intention of the Court, otherwise it would 
not have taken "due account of the rule of prejudicial 
error" in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

After reviewing the claims folder, the Board finds the 
veteran was notified of the applicable laws and regulations, 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a July 2003 letter, the RO 
notified the veteran of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, the RO advised the 
veteran that VA would obtain all relevant evidence in the 
custody of any federal department or agency.  The RO advised 
him that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran was provided a personal 
hearing before the undersigned Veterans Law Judge.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, statements from the veteran.  No 
additional pertinent evidence was identified by the veteran 
as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims. 

As discussed above, VA made all reasonable efforts to assist 
the claimant in the development of the claims and notified 
the veteran of the information and evidence necessary to 
substantiate the claims.  Consequently, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran is claiming service connection for diabetes 
mellitus type II, blindness, and heart disorder.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2003).  Certain chronic disabilities, 
such as diabetes mellitus and cardiovascular-renal disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge form 
service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Diabetes Mellitus Type II

The veteran's essentially contends that he has diabetes 
mellitus type II, which is due to herbicide exposure.  On 
December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103(Dec. 27, 2001).  Section 201 of this Act provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  Previously, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2003).

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994). The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

Service medical records do not show treatment for or a 
diagnosis of diabetes mellitus type II.  The December 1967 
service medical separation examination report does not 
include a finding or diagnosis of diabetes mellitus type II.  
The veteran testified at his personal hearing that he was 
first diagnosed around 1997, although he believes that he had 
diabetes up to 12 years prior to 1997.  This is more than one 
year after service.   However, other than the service medical 
records, there are no medical records of any kind in the 
claims file or otherwise in evidence.  The Board notes that 
the RO advised the veteran of importance of identifying all 
medical evidence.  However, the veteran reported that he had 
no evidence to submit and did not provide VA with the name 
and/or address of any treating physicians.   Without 
competent medical evidence demonstrating a current diagnosed 
disability, the claim must be denied.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.   

Even assuming that the veteran has diabetes mellitus type II, 
service personnel records do not show that the conditions of 
his service involved duty or visitation in the Republic of 
Vietnam.  In fact, in his September 2003 hearing, the veteran 
testified that he served in the U.S. Navy in Okinawa and he 
never set foot in Vietnam.  The veteran and his 
representative did assert that he serviced patrol planes that 
pulled duty over the waters of Vietnam and that he may have 
been exposed to herbicide agents while servicing these 
planes.  The veteran further testified that these were patrol 
planes and did not carry herbicide.  However, while the 
veteran's theory of exposure is possible, there is no 
evidentiary proof of direct causation.  See Combee, supra.  

Here, the evidence shows that the presumption in favor of 
service connection for diabetes mellitus type II based on 
exposure to herbicides is not applicable.  Although diabetes 
mellitus type II is one of the presumptive diseases listed at 
38 C.F.R. § 3.309(e), the evidence must also demonstrate not 
only that the veteran actually has a diagnosis of one of the 
presumptive diseases but also that the veteran had "Service 
in the Republic of Vietnam" or direct proof of exposure in 
order for the presumption to apply.  38 C.F.R. §§ 
3.307(a)(6), 3.13(a).  Therefore, without evidence that the 
veteran was ever present in the Republic of Vietnam or direct 
proof of exposure, exposure to herbicide agents cannot be 
presumed, and the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) 
and 3.309(e) do not pertain to this appeal.  See also McCartt 
v. West, 12 Vet. App. 164, 168 (1999) (both service in the 
Republic of Vietnam and diagnosis of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the presumption of exposure to 
herbicide agent in service).    

Finally, there is no medical evidence of a nexus between the 
veteran's reported diabetes mellitus type II to active 
service.  The Board notes that the veteran's argument that 
his diabetes mellitus type II resulted from service, 
including through herbicide exposure.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Here, there is no competent medical evidence of diabetes 
mellitus type II of record.  Nevertheless, even if it is 
assumed that he has diabetes mellitus Type II, the evidence 
does not demonstrate that the veteran was in Vietnam or 
otherwise exposed to herbicide agents to warrant the 
herbicide exposure presumption.  Further, there is no 
evidence that he had diabetes mellitus in service, within one 
year following service, and there is no competent medical 
evidence showing that his diabetes mellitus Type II is 
related to service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's diabetes 
mellitus Type II began in service, within one year from 
service, or is otherwise related to service or to herbicide 
exposure while in service.  Thus, the veteran's service 
connection claim for diabetes mellitus Type II is denied. 

Blindness and Heart Disorder

The veteran asserts that his blindness and heart disorder are 
secondary to his diabetes mellitus Type II.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder; 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service- connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Review of the record shows that the veteran has no service-
connected disabilities, as his claim for service connection 
for diabetes mellitus Type II was denied earlier in this 
decision.    

Furthermore, there is no competent medical evidence showing a 
diagnosis of blindness or heart disorder.  As noted 
previously, without competent medical evidence demonstrating 
a current diagnosed disability, the claim must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.   

Even assuming that the veteran is diagnosed with blindness 
and a heart disorder, service medical records do not show 
treatment for or a diagnosis of vision or heart problems.  
The veteran does not contend that he had been diagnosed with 
vision or heart problems during active service.  Furthermore, 
while it is not clear when the veteran was first diagnosed 
with a heart disorder, there is no evidence that it was 
diagnosed one year following separation from active duty.  
Therefore, a presumption in favor of service connection for a 
heart disorder, or cardiovascular-renal disease, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, there is no medical evidence of a 
nexus between the veteran's blindness or heart disorder and 
active service.  

The Board notes that the veteran was not provided a VA 
examination with his claims.  However, there is no competent 
medical evidence of a current diagnosis of blindness or heart 
disorder.  Nevertheless, even if it is assumed that he has 
blindness and a heart disorder, the veteran is not entitled 
to secondary service connection as the veteran has no 
service-connected disorders.  Further, there is no evidence 
that he had vision or heart problems in service, a heart 
disorder within one year following service, and there is no 
competent medical evidence showing that his blindness and 
heart disorder are related to service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
blindness and heart disorder began in service, a heart 
disorder within one year from service, are otherwise related 
to service, or are secondary to a service-connected disorder.  
Thus, the veteran's service connection claims for blindness 
and heart disorder are denied. 


ORDER

Entitlement to service connection for diabetes mellitus Type 
II, blindness, and heart disorder are denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



